Title: Book Dedication from Benjamin Smith Barton, 21 June 1797
From: Barton, Benjamin Smith
To: 


                    
                        Sir
                        Philadelphia, June 21st. 1797.
                    
                    If the following pages were more perfect, and of course more worthy of your notice, I should have taken additional pleasure in inscribing them to you. Even, however, in their present imperfect state, I flatter myself that you will receive them as a testimony of my high sense of your talents and virtues, and of your eminent services to your country. The only dedications I ever wrote were to two persons whom I greatly esteemed and loved: the last to a common friend, whose virtues and science endeared him to his country, and whose removal from among us, we shall long have occasion to deplore.
                    These pages are, with peculiar propriety, inscribed to you. I know not that any person has paid so much attention to the subject which they involve: I know no one who places an higher value upon the question  which I have ventured to discuss. Although, in the progress of my inquiry, I have differed from you, in one or two essential points, I cannot suppose that on that account the investigation of the question will be the less agreeable to you. I am confident, from my personal acquaintance with you, that you are anxious for the discovery of truth, and ardent to embrace it, in whatever form it may present itself. It is the jewel which all good and wise men are in pursuit of. It is the punctum saliens of science.
                    I regret, with you, Sir, the evanishment of so many of the tribes and nations of America. I regret, with you, the want of a zeal among our countrymen for collecting materials concerning the history of these people. I regret the want of the necessary endeavours to introduce among those of them who have escaped the ravages of time, [instead of the vices and the miseries of half-civilized nations] the true principles of social order; the arts which conduce to the dignity and the happiness of mankind, and a rational and lasting system of morals and religion. Let it not be said, that they are incapable of improvement. Such an assertion can only suit those speculative philosophers who retire to their closets inveloped in a thick atmosphere of prejudices, which the strongest lights of truth cannot pervade. Natural History, which opens the door to so much precious knowledge concerning mankind, teaches us, that the physical differences between nations are but inconsiderable, and history informs us, that civilization has been constantly preceded by barbarity and rudeness. It teaches us, a mortifying truth, that nations may relapse into rudeness again; all their proud monuments crumbled into dust, and themselves, now savages, subjects of contemplation among civilized nations and philosophers. In the immense scheme of nature, which the feeble mind of man cannot fully comprehend, it may be our lot to fall into rudeness once more. There are good reasons for conjecturing, that the ancestors of many of the savage tribes of America are the descendants of nations who had attained to a much higher degree of polish than themselves. My inquiries, at least, seem to render it certain, that the Americans are not, as some writers have supposed, specifically different from the Persians, and other improved nations of Asia. The inference from this discovery is interesting and important. We learn that the Americans are susceptible of improvement.
                    If civilization be a blessing; if man by relinquishing the condition of the savage or barbarian, assumes a more independent station in the range of human affairs; if in proportion to his advancement to improvement (I speak not of a vicious refinement), he is even fitting himself for the enjoyment of higher comforts, of unmeasured happiness else  where; it is surely worthy the attention of the good and wise to endeavour to extend the empire of civility and knowledge among the numerous nations who are scattered over the countries of America. Individuals have often laboured in this business: but it seems to be of sufficient importance to engage the attention of whole nations; and it is peculiarly worthy of the notice of the United-States, who have exhibited the august spectacle of a people relinquishing their dependance, and moving with an unparalleled rapidity to the attainment of knowledge, and of arts.
                    I know not, Sir, whether ever the government of our country will think the civilization of the Indians a matter of as much importance as I do: but I must confess, that I derive a portion of my happiness from supposing that they will. Should I be disappointed, I shall have no occasion to look back, with pain or remorse, to the times when I have indulged my feelings on the subject. I have the honour to be, with the greatest respect, Dear Sir, your most obedient and humble servant, and affectionate friend,
                    
                        Benjamin Smith Barton
                    
                